SLOVITER, Circuit Judge,
concurring.
I join in Parts I through IV and Parts VI and VII of the majority’s opinion.
As to Part V, I agree that because defendants did not raise in the district court the claim that they were entitled to a legislative immunity defense, they have waived that claim. Given that disposition, I see no reason for the majority opinion to have included, altogether gratuitously, the remainder of Part V. As obiter dictum, the discussion is without precedential value. *176Even more troublesome, that discussion addresses an issue that was never briefed before us and never presented in the first instance to the district court. In this circumstance, I have more hesitancy than does my colleague Judge Gibbons in asserting that “the decision to fire Abraham was as a matter of ¡aw managerial, not legislative.” Majority Op. at 175 (emphasis added). The parties and the district court, in particular, might have had some useful light to shed on that question. Had this issue been dispositive, the normal procedure would have been to remand it to the district court for resolution.
I believe that it is unsound, both for prudential and jurisprudential reasons, to reach to decide issues which are unnecessary to our disposition and have not been fully developed in the district courts. While a departure from our well-established procedure may be justified in an unusual situation, I see nothing in the record or this case which warrants that action here.